14 So.3d 292 (2009)
Nicole STEVENSON, Petitioner
v.
DEPARTMENT OF HIGHWAY SAFETY AND MOTOR VEHICLES, Respondent.
No. 2D08-4566.
District Court of Appeal of Florida, Second District.
August 12, 2009.
Eilam Isaak, Tampa, for Petitioner.
Robin Lotane, General Counsel, and Damaris E. Reynolds, Assistant General Counsel, Lake Worth, for Respondent.
PER CURIAM.
Denied. See McLaughlin v. Dep't of Highway Safety & Motor Vehicles, 2 So.3d 988 (Fla. 2d DCA 2008), review granted, Dep't of Highway Safety & Motor Vehicles v. Hernandez, 4 So.3d 676 (Fla.2009).
FULMER, KELLY, and LaROSE, JJ., concur.